Title: To John Adams from Edmé Jacques Genet, 8 June 1778
From: Genet, Edmé Jacques
To: Adams, John


     
      Honour’d Sir
      Vlles. June 8t. 78
     
     The News papers you So kindly transmit me will be carefully perus’d and will afford, I dare say, many interesting articles to my publication which has no other aim than paying to your Country the justice that is due to enlighten’d courage. I had noted in the remembrancer the letters you mention the 1st. of which begins with these words You have no doubt. To be Sure they’ll please excessively my readers being So prophetical, and impress’d with genuine love for your former metropolis. The other papers giving an account of the origin of war I had also destin’d to publication. I am very oblig’d to you Sir, for the Kind leave you grant me of giving them to light with your Sanction: and I won’t fail to lay them all under your Eyes when ready for the press.
     I am Sorry you was at the trouble to send me a messenger on purpose. For the future, any parcel you may have occasion to transmit me, may be Sent to the post office, as I pay no postage.
     
      I am with the truest respect Hond. Sir Your most humble and obedient Servant
      Genet
     
    